Citation Nr: 1732163	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a compensable rating for impotence.

4.  Entitlement to an effective date prior to April 8, 2011 for the award of service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date prior to April 8, 2011 for the award of service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating higher than 10 percent prior to March 2, 2015, and higher than 20 percent from March 2, 2015 for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating higher than 10 percent prior to March 2, 2015, and higher than 20 percent from March 2, 2015 for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loicacono, National Veterans Disability Advocates, LLC


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009, September 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  
In an August 2015 rating decision, the RO increased the rating for the Veteran's peripheral neuropathy of the left and right lower extremities, respectively, from 10 to 20 percent, respectively, effective from March 2, 2015, the date of a VA peripheral nerves examination.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  
 
In July 2016, the Board remanded the case to the AOJ for a Board videoconference hearing, and the Veteran and his wife testified at a Board videoconference hearing in November 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  A transcript is of record.  The file is again before the Board for further appellate review.  

The issues of entitlement to an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During his hearing, held in November 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he desired to withdraw the issues of entitlement to increased ratings for diabetes and impotence; and entitlement to service connection for hypertension.

2.  The date of claim for the Veteran's service connection for peripheral neuropathy of the right and left lower extremities, respectively, is July 20, 2009.  However, the Veteran first showed entitlement for the award of service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes, on August 20, 2009.  

3.  From August 20, 2009 to March 1, 2015, the Veteran's peripheral neuropathy of the right and left lower extremities was not shown to cause any greater than mild incomplete paralysis of the sciatic nerve.  

4.  Resolving any doubt in the Veteran's favor, since March 2, 2015, the Veteran's peripheral neuropathy of the left lower extremity has caused moderately severe incomplete paralysis of the sciatic nerve.  

5.  From March 2, 2015 to August 25, 2015, the Veteran's peripheral neuropathy of the right lower extremity did not cause any greater than moderate incomplete paralysis of the sciatic nerve.  

6.  Resolving any doubt in the Veteran's favor, since August 26, 2015, the Veteran's peripheral neuropathy of the right lower extremity has caused moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for diabetes and impotence, and entitlement to service connection for hypertension, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for an earlier effective date of August 20, 2009, for the grant of service connection for peripheral neuropathy of the right and left lower extremities, respectively.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).

3.  From August 20, 2009 to March 1, 2015, the criteria are not met for a rating higher than 10 percent for peripheral neuropathy of either the right and left lower extremities.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code (DC) 8520 (2016).

4.  From March 2, 2015 to the present, the criteria are met for a rating of 40 percent, but no greater, for the Veteran's peripheral neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).

5.  From March 2, 2015 to August 25, 2015, the criteria are not met for a rating higher than 20 percent for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).

6.  From August 26, 2015 to the present, the criteria are met for a rating of 40 percent, but no greater, for the Veteran's peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis-Peripheral Neuropathy of the Bilateral Lower Extremities

A.  Earlier Effective Date for Service Connection for Peripheral Neuropathy of the Bilateral Lower Extremities

In this case, the Agency of Original Jurisdiction (AOJ) issued a September 2012 rating decision, which granted service connection for peripheral neuropathy of the right lower extremity and left lower extremity, as secondary to service-connected diabetes mellitus, assigning separate 10 percent initial ratings for each lower extremity, effective from April 8, 2011.  Subsequently, in a November 2013 rating decision, the AOJ increased the rating for peripheral neuropathy of the left and right lower extremities, respectively, to 20 percent, effective from March 2, 2015, the date of a VA peripheral nerves examination.  

Here, the Veteran maintains that he should receive an effective date earlier than April 8, 2011, which is when service connection was established.  He testified at his personal hearing, through his representative, that he should have been receiving at least a 20 percent since the time he filed.  Hearing Transcript, at 17.  His representative specifically noted that he had been taking daily pain medication since then, and for instance, his medical records as early as November 23, 2009 show neuropathic pain and the problems that the Veteran was having as a result of this disability.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1 (r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

Regarding the date of receipt of the claim, the Board's review of the Veteran's communications shows that on July 15, 2009, he first filed for service connection for peripheral neuropathy of the lower extremities.  The Veteran stated on a VA Form 21-4138, "I am beginning to have nerve problems in both legs which cause me to lose sleep because I cannot lay on the leg when the nerves are acting up."  He added, "Sometimes I have to get out of bed and walk around to help stop the nerve action.  I have discussed this with my doctors at the VA and they have prescribed Ibuprofen."  

Next, concerning the date of entitlement to service connection, the Board notes that the Veteran's peripheral neuropathy was eventually established as secondary to his service-connected diabetes.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  

In this case, the first competent indication that the Veteran's nerve problems in the legs were associated with his diabetes were provided at his August 20, 2009 VA examination.  The examiner noted the Veteran's complaints of tingling and numbness in the legs and feet, and diagnosed diabetic neuropathy in the lower extremities.  The examiner stated, "The neurological condition is at least as likely as not a complication of diabetes because there is a strong association with diabetes for this condition as it occurs more frequently with diabetics than non-diabetics.  The neuropathy occurred in the lower extremities."  See August 2009 VA examination report, at p. 2.  A review of the Veteran's VA and private treatment records did not otherwise reveal any earlier date of entitlement to secondary service connection.  Moreover, there was neither contention nor indication that the Veteran's peripheral neuropathy was instead entitled to service connection on a direct basis.  
Thus, the date of entitlement arose was as early as August 20, 2009.

Applying the general rule of effective dates, considering the date of claim (July 15, 2009) and the date of entitlement (August 20, 2009), the later of these dates is August 20, 2009.  Thus, the Board finds that the criteria are met for an earlier effective date of August 20, 2009, for the grant of service connection for peripheral neuropathy of the right and left lower extremities, respectively.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

B.  Higher Initial Ratings for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran filed this claim for a higher initial rating beyond 10 percent for peripheral neuropathy of the left and right lower extremities, respectively, from the date that service connection was established, which was previously from April 8, 2011; and for a higher rating beyond 20 percent for each extremity, from March 2, 2015.  The Veteran's staged 10 and 20 percent ratings are assigned under 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, for DC 8520, paralysis of the sciatic nerve.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran is shown to be right-handed, but no separate criteria apply for rating paralysis of the sciatic nerve for either a "major" or "minor" extremity, under DC 8520.  Under DC 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  38 C.F.R. § 4.124a , DC 8520 (2016).  Further, a maximum 80 percent rating requires complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves rating schedule.  

Further, the Board observes that the words 'slight,' 'moderate,' and 'severe,' as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.

i.  August 20, 2009 to March 1, 2015

In light of the Board's above grant of an earlier effective date for the establishment of service connection for peripheral neuropathy of the lower extremities, service connection is now established from August 20, 2009 for both lower extremities.  On review of the evidence, the Board finds that an initial rating of 10 percent, but no greater, is appropriate from the initial date of service connection until the March 2, 2015 VA peripheral nerves examination.  

The Board sees that the August 20, 2009 VA examiner, upon neurological examination of the lower extremities, found:  motor function was within normal limits; sensory function was within normal limit; right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Of note, 2+ is indicative of the test being normal.  Also, the examiner commented peripheral nerve involvement was not evident during examination.  However, the examiner later concluded, "Although there is no current physical findings on examination, I strongly believe that the claimant has diabetic neuropathy.  Diabetic neuropathy is a common complication of diabetes.  It is a damage to the nerve that allows you to feel sensation such as tingling and numbness which for this case, the claimant reports to experience."  The examiner further found no secondary complications related to the eyes, heart, skin, peripheral arteries and renal function.

The Veteran's representative, on behalf of the Veteran, stated at the Board hearing that a higher 20 percent would be warranted since at least November 23, 2009, when there was a VA treatment record discussing neuropathic pain and the Veteran's resulting problems, tantamount to of at least "moderate severity", as it required daily treatment of pain medication.  See Board hearing transcript, at 17.  However, on review of the VA treatment records, the Board identified a November 19, 2009 treatment record that discusses peripheral neuropathy, and was signed by a R.N. on November 23, 2009.  At this treatment session, the Veteran reported daily pain in bilateral lower legs.  He also reported pin pricking, numbness, and tingling, most of the day and night.  He was only using ibuprofen (IB) at that time.  The examiner appeared to have recommended a prescription drug of Gabapentin at that time to treat the Veteran's neuropathic pain, but the Veteran refused to try this medication at that time.  Rather, the examiner encouraged the Veteran to treat his neuropathy pain with Ibuprofen and Tylenol.

On review of the Veteran's VA treatment records, including his prescription medication history, it appears he was eventually prescribed for Gabapentin medication to treat neuropathic pain, since approximately May 3, 2011.  

The Board has weighed and considered the evidence on appeal.  After giving due consideration to the lay evidence and medical evidence outlined above, the Board finds that the disability approximates the criteria for a 10 percent rating and no more under DC 8520, during the entirety of this initial period of the appeal.  The Veteran reported only pain, tingling and numbness, with the need for daily pain medication.  Nonetheless, the Veteran has described a disability picture that is no more than sensory, without any noted functional impairment.  The overall record reflects no worse than a mild incomplete paralysis of the sciatic nerve.  As noted, the rating schedule directs that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  As noted above, the findings at the outset of the appeal showed normal sensory impairment that was not even constant in nature.  Thus, it does not appear to be a situation in which a moderate rating would be justified.

The Board concludes the evidence does not support the claim for a rating higher than 10 percent for either the left or the right lower extremities, between August 20, 2009 and March 1, 2015.  

ii.  March 2, 2015 to August 25, 2015

By the time of the Veteran's next VA examination, it is apparent that his peripheral neuropathy had worsened in both lower extremities.  Specifically, at the Veteran's March 2, 2015 VA peripheral nerves examination, the examiner diagnosed diabetic polyneuropathy since the date of the examination.  The Veteran complained of having painful legs and a lack of sensation.  He reported being on a very high dose of Gabapentin medication to alleviate neuropathic pain, but noted that even then he continued to experience problems with sensation in his feet which made walking trickier at times, especially down stairs and on uneven surfaces.  The examiner noted reports of severe constant pain in the right and left lower extremities, and moderate paresthesias and/or dysthesias.  In his knees and ankles, the Veteran exhibited normal (5/5) strength.  On deep tendon reflexes testing, he showed normal (2+) testing at the knees and ankles bilaterally.  He had decreased light touch testing in both of his knees/thighs, decreased touch to his right ankle/lower leg, and touch was absent in his left ankle/lower ankle, and absent touch in his feet and toes.  He had decreased position sense in his bilateral lower extremities, decreased vibration sensation in his right lower extremity, and decreased cold sensation in his bilateral lower extremities.  The examiner found the Veteran had no muscle atrophy.  The examiner diagnosed the Veteran with lower extremity diabetic peripheral neuropathy of the sciatic nerve.  

Commenting on overall severity, the March 2015 examiner assessed moderate incomplete paralysis of the sciatic nerve on the right side but has moderately severe incomplete paralysis of the sciatic nerve on the left side.  The examiner also noted the impact of the peripheral neuropathy on the Veteran's ability to work was problems with balancing, walking on uneven surfaces and/or up and down stairs.  

Again, under DC 8520, pertaining to paralysis of the sciatic nerve, moderate incomplete paralysis warrants a 20 percent disability rating, whereas moderately severe incomplete paralysis warrants a 40 percent disability rating.  38 C.F.R. § 4.124a, DC 8520.  

Thus, on review of the probative evidence during this period, the Veteran exhibits moderate incomplete paralysis of the sciatic nerve on the right side, which does not warrant a rating higher than 20 percent for peripheral neuropathy of the right lower extremity, under DC 8520.  

In contrast,  resolving any doubt in favor of the Veteran, and in light of the March 2015 VA examination findings, the Veteran exhibits moderately severe incomplete paralysis of the sciatic nerve on the left side since the March 2, 2015 examination.  Thus, the Veteran warrants a higher rating of 40 percent for peripheral neuropathy of the left lower extremity, under DC 8520, since March 2, 2015.  

iii.  August 26, 2015 to the Present

The Veteran's disabilities were again assessed at the August 26, 2015 VA peripheral neuropathy (Disability Benefits Questionnaire (DBQ)) examination.  He reported experiencing burning in his lower legs and feet, but also experiencing feelings of numbness at the same time.  He reported being on a high dose of prescription drug Gabapentin for diabetic nerve pain, although the nerve pain continued.  He reported that, due to his pain, he needs the high dose of Gabapentin as well a sleeping pill to sleep through the night.  The examiner assessed moderate constant pain, moderate paresthesias and/or dysthesias, and moderate numbness, in the right and left lower extremities.  In his knees and ankles, he exhibited normal (5/5) strength.  On deep tendon reflexes testing, he showed normal (2+) bilateral knees and ankles.  He had decreased light touch testing bilaterally in knees/thighs, ankles/lower legs, and feet and toes.  He had normal position sense in his bilateral lower extremities.  He showed decreased vibration sensation and decreased cold sensation in his bilateral lower extremities.  The examiner found the Veteran had no muscle atrophy.  However, the examiner noted the Veteran has trophic changes attributable to diabetic peripheral neuropathy, specifically:  he had no hair on his lower legs, his skin was shiny and cool, and his feet were cool with poor peripheral pulses.  The examiner found the Veteran has lower extremity diabetic peripheral neuropathy of the sciatic nerve.  

Commenting on overall severity, the August 2015 VA examiner assessed moderately severe incomplete paralysis of the sciatic nerve.  The examiner also noted the impact of the peripheral neuropathy on the Veteran's ability to work is he should not do work on stairs or ladders, his proprioception in his feet is poor due to his diabetic neuropathy, and he should avoid prolonged standing because of his diabetic neuropathy.  

As mentioned, under DC 8520, pertaining to paralysis of the sciatic nerve, moderately severe incomplete paralysis warrants a 40 percent disability rating.  38 C.F.R. § 4.124a, DC 8520.  Thus, on the basis of the probative evidence during this period, particularly the August 2015 VA examination findings, the Veteran exhibits moderately severe incomplete paralysis of the sciatic nerve bilaterally.  Thus, the Board finds the Veteran's peripheral neuropathy the left lower extremity continues to warrant a higher rating of 40 percent for this latest period of the appeal.  Moreover, the Board finds the Veteran now warrants an increased rating of 40 percent for the right lower extremity, under DC 8520, from the date of the latest VA examination (August 26, 2015) to the present.  

However, the Board finds there is no probative medical or lay evidence supporting the notion that the Veteran has ever warranted even higher 60 or 80 percent ratings at any point during this appeal.  In that regard, there is simply no indication the Veteran's peripheral neuropathy of either the left or right lower extremities has ever manifested "severe" incomplete paralysis, much less with marked muscular atrophy to warrant a higher 60 percent disability rating under DC 8520.  The Veteran's peripheral neuropathy has also never manifested complete paralysis of the sciatic nerve to warrant the maximum 80 percent rating under DC 8520.  There is also no basis to further stage the appeal.  

iii.  Extraschedular Discussion Precluded

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's right and left lower extremities' neurological disability primarily manifests in symptoms of pain, numbness, and tingling that are neither unusual nor exceptional.  As such, his neurological disorder symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.124a, DC 8520, paralysis of the sciatic nerve.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

The issues of entitlement to increased ratings for diabetes and impotence, and service connection for hypertension, are dismissed.

An earlier effective date of August 20, 2009, for the grant of service connection for peripheral neuropathy of the right and left lower extremities is granted.

From August 20, 2009 to March 1, 2015, an initial rating higher than 10 percent for peripheral neuropathy of the left and right lower extremities, respectively, is denied.

From March 2, 2015 to August 25, 2016, a rating higher than 20 percent for peripheral neuropathy of the right lower extremity, is denied.

Since March 2, 2015 to the present, a higher rating of 40 percent, but no greater, for peripheral neuropathy of the left lower extremity, is granted.

Since August 26, 2015 to the present, a higher rating of 40 percent, but no greater, for peripheral neuropathy of the right lower extremity, is granted.


REMAND

The Veteran's PTSD must be reexamined to reassess its severity.  The Board notes his last VA PTSD examination was provided in November 2013.  At his hearing, the Veteran testified that the condition has worsened, as far as anger and anxiety problems, in the over 3 years since.  Board Hearing transcript, at 16.  Thus, another VA compensation examination is needed to ascertain if the disability has materially worsened.  38 C.F.R. § 3.327.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Moreover, the issue of a TDIU is intertwined with the PTSD issue.  Notably, the Board observes that the AOJ's December 2016 rating decision and notice proposed to reduce the Veteran's service-connected coronary artery disease (CAD) from 60 percent to 30 percent, which may in turn impact the calculation of the Veteran's combined schedular rating and eligibility for a TDIU.  38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  A VA mental health examination should be scheduled to determine the level of severity of the Veteran's PTSD.  

2.  Then readjudicate the remaining claims for an increased rating for PTSD and entitlement to a TDIU.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


